Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 13, 2015

The Court of Appeals hereby passes the following order:

A15A0416. LEWIS v. THE STATE.

        Gregory Lewis appeals from convictions and the denial of his motion for new
trial. In one of his enumerations, Lewis contends that the evidence adduced at trial
was insufficient to support his conviction for aggravated sodomy. In addressing this
issue in its order denying Lewis’s motion for new trial, the trial court relied on the
contents of the child victim’s forensic interview, a video recording of which played
for the jury and tendered into evidence at trial as State’s Exhibit 11. The State
likewise relies on the contents of this recorded interview in its argument on appeal.
However, the record transmitted to this Court fails to include State’s Exhibit 11.
        Furthermore, our review of the trial transcript indicates that a separate video
recording of another child victim’s forensic interview was played for the jury and
tendered into evidence as State’s Exhibit 10. Although the State relies, in part, on the
contents of this recorded interview in its response brief, State’s Exhibit 10 was
likewise not included in the appellate record.
        Accordingly, it is hereby ordered that this case be REMANDED to the trial
court for completion of the record. It is further ordered that, upon the filing of the
complete record in the trial court, the clerk of the trial court shall transmit the entire
record, which shall include all trial exhibits, to this Court for the re-docketing of this
case.
Court of Appeals of the State of Georgia
                                     07/13/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.